Citation Nr: 0412023	
Decision Date: 05/07/04    Archive Date: 05/14/04

DOCKET NO.  03-27 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an initial disability evaluation in excess of 
10 percent for degenerative joint disease of the left knee.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel




INTRODUCTION

The appellant served on active duty from March 26, 1991, to 
June 30, 1998; he had 1 month and 18 days of active service 
prior to March 26, 1991.  This case comes before the Board of 
Veterans' Appeals (Board) on appeal from an April 2003 rating 
decision issued by the Regional Office (RO) of the Department 
of Veteran Affairs (VA) in Cleveland, Ohio.  The appellant 
has appealed the initial rating that was assigned to the left 
knee disability when service connection was granted.  The 
appellant is, in effect, asking for a higher rating effective 
from the date service connection was granted.  Consequently, 
the Board will consider the entire time period in question, 
from the original grant of service connection to the present.  
See Fenderson v. West, 12 Vet. App. 119 (1999).  Thus, the 
issue is as set out on the title page.

In October 2003, a Board hearing was held at the RO before 
the undersigned Veterans Law Judge who was designated by the 
Chairman to conduct that hearing pursuant to 38 U.S.C.A. 
§ 7102(b).  A transcript of that hearing has been associated 
with the claims file.  The transcript of the hearing shows 
that the appellant withdrew his appeal for a claim of 
entitlement to service connection for bilateral foot and 
ankle disorders.  Therefore, the Board finds that the appeal 
for the claim of entitlement to service connection for 
bilateral foot and ankle disorders has been withdrawn.  
38 C.F.R. § 20.204.


FINDINGS OF FACT

1.  The appellant's left knee arthritis is manifested by 
objective medical findings of a slight limp, a small 
effusion, tenderness to palpation, range of motion from zero 
to 150 degrees, and some crepitus; the appellant reports pain 
with use and certain weather changes.

2.  The left knee disability does not present an unusual or 
exceptional disability picture.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 
percent for degenerative joint disease of the left knee have 
not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 
4.55, 4.59, 4.68, 4.71a, Diagnostic Codes 5003, 5010, 5260, 
5261 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

I.  Rating claim

The appellant contends that his left knee disability is more 
severely disabling than the current evaluation reflects.  He 
maintains that his left knee condition warrants an evaluation 
in excess of the currently assigned 10 percent initial 
rating.

Disability evaluations are determined by the application of 
a schedule of ratings that is based upon an average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the 
various disabilities.  Where there is a reasonable doubt as 
to the degree of disability, such doubt will be resolved in 
favor of the claimant.  38 C.F.R. §§ 3.102, 4.3, 4.7.  In 
addition, the Board will consider the potential application 
of the various other provisions of 38 C.F.R., Parts 3 and 4, 
whether they were raised by the appellant or not, as well as 
the entire history of the veteran's disability in reaching 
its decision, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991). 

In the evaluation of service-connected disabilities, the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a 
current rating which accurately reflects all elements of 
disability, including the effects on ordinary activity.  
38 C.F.R. §§ 4.1, 4.2, 4.10, 4.41.  The most current 
evidence of the present level of disability is found in the 
report from February 2003 VA examination; in the appellant's 
October 2003 Travel Board hearing testimony; and in the 
various written statements submitted by the appellant.

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant on motion.  The Board notes that 
disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that a 
part which becomes disabled on use must be regarded as 
seriously disabled.  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. §§ 4.45 and 4.59 also contemplate 
inquiry into whether there is limitation of motion, weakness, 
excess fatigability, incoordination, and impaired ability to 
execute skilled movements smoothly, and pain on movement, 
swelling, deformity, or atrophy of disuse.  Instability of 
station, disturbance of locomotion, interference with 
sitting, standing, and weight-bearing are also related 
considerations.  The Court has held that diagnostic codes 
predicated on limitation of motion require consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups.  38 C.F.R. §§ 4.40, 4.45, 4.59; Johnson v. 
Brown, 9 Vet. App. 7 (1997); and DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995).

Pursuant to regulatory provisions, degenerative arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate Diagnostic Codes 
for the specific joint involved.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  Where 
there is x-ray evidence of arthritis, and limitation of 
motion, but not to a compensable degree under the Code, a 10 
percent rating is for assignment.  38 C.F.R. § 4.71, 
Diagnostic Codes 5003, 5010.  

Crepitation either in the soft tissues such as the tendons or 
ligaments, or within the joint structures, should be 
considered as points of contact which are diseased.  
38 C.F.R. § 4.59.

The VA General Counsel has issued a precedential opinion 
(VAOPGCPREC 23-97) holding that a claimant who has arthritis 
and instability of the knee may be rated separately under 
Diagnostic Codes 5003-5010 and 5257, while cautioning that 
any such separate rating must be based on additional 
disabling symptomatology.  In determining whether additional 
disability exists, for purposes of a separate rating, the 
veteran must meet, at minimum, the criteria for a compensable 
rating under either of those codes.  

The Board notes that the appellant appealed the initial 10 
percent rating that was assigned to his left knee disability 
when service connection was granted.  The United States Court 
of Appeals for Veterans Claims (Court) held, in Fenderson v. 
West, 12 Vet. App. 119 (1999), that evidence to be considered 
in the appeal of an initial assignment of a rating disability 
was not limited to that reflecting the then current severity 
of the disorder.  Cf. Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  In that decision, the Court also discussed the 
concept of "staging" ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the period(s) in question.

In that regard, the Board notes that the 10 percent rating at 
issue in this case has been in effect since the grant of 
service connection effective in October 2002.  The issue 
before the Board then is taken to include whether there is 
any basis for a higher rating at any pertinent time, to 
include whether a higher rating currently is in order.

The appellant underwent an examination at the Ohio State 
University Medical Center for compensation purposes in 
February 2003; the examiner reviewed the appellant's claims 
file.  The appellant complained of daily pain in the left 
knee, as well as weakness, stiffness, occasional swelling and 
pain flare-ups with weather changes and increased activity.  
He also reported instability and locking of the knee, 
fatigability and lack of endurance of the knee.  He said he 
experienced occasional dislocation of the knee.  On physical 
examination, he walked with a slightly limping gait.  There 
was no erythema or edema of the knee.  There was some slight 
tenderness to palpation over the patella.  There was some 
crepitus on palpation.  The appellant exhibited a range of 
motion of the left knee from zero to 150 degrees; the 
examiner described this as full range of motion.  There was 
no ligamentous instability.  Magnetic resonance imaging (MRI) 
revealed mild bicompartmental osteoarthritis, degeneration of 
the medial meniscus, a small cyst, a small joint effusion and 
mild tendinosis of the quadriceps tendon at its patellar 
insertion.

The appellant testified at an October 2003 hearing that he 
has a permanent limp of his left leg, as well as constant 
pain and aching in his left knee.  The appellant also 
testified that his knee had popped out of place two or three 
times during the previous couple of years and that his limp 
was due to stiffness.  Hearing Transcript pp. 3-4.  He stated 
that he had missed a few days of work here and there due to 
his knee problems and that the condition would flare up in 
the winter.  The appellant said that he had swelling every 
day and that it was worse with any extra activity.  Hearing 
Transcript pp. 5-6.  The appellant further testified that he 
would experience instability of the knee at least three times 
per year.  Hearing Transcript p. 7.

The applicable regulations contain a number of schedular 
provisions relating to the knee joint.  Under Diagnostic Code 
5003, the veteran's service-connected degenerative joint 
disease is to be rated based on the limitation of motion of 
the affected joint, in this case, his left knee.  A 10 
percent rating may be assigned when there is limitation of 
motion that is otherwise not of a compensable degree.  
Diagnostic Code 5003.  Diagnostic Code 5256 provides that 
favorable ankylosis of either knee warrants a 30 percent 
evaluation.  Ankylosis is considered to be favorable when the 
knee is fixed in full extension, or in slight flexion at an 
angle between 0 degrees and 10 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5256.  Where there is service-connected 
disability that causes recurrent subluxation, lateral 
instability or other impairment of a knee, a 10 percent 
evaluation may be assigned where the disability is slight; 20 
percent for moderate disability; and a maximum 30 percent 
disability evaluation is warranted for severe impairment.  
Diagnostic Code 5257.

Under 38 C.F.R. Part 4, Diagnostic Code 5260, a 20 percent 
rating is provided where flexion of the knee is limited to 30 
degrees.  For limitation of flexion to 15 degrees, a maximum 
30 percent evaluation is provided.  In accordance with the 
provisions of 38 C.F.R. Part 4, Diagnostic Code 5261, a 20 
percent evaluation requires that extension be limited to 15 
degrees.  A 30 percent evaluation requires that extension be 
limited to 20 degrees.  38 C.F.R. § 4.71 and Plate II show 
that the normal range of motion of the knee is from 0 degrees 
of extension to 140 degrees of flexion.

The appellant does not have ankylosis of his left knee; 
accordingly, an evaluation under Diagnostic Code 5256 is not 
warranted.  Review of the medical evidence of record 
indicates that Diagnostic Codes 5260 and 5261 do not provide 
a basis for a higher rating because the appellant has not 
demonstrated the requisite limitation of flexion or 
extension.  The February 2003 VA examination showed no loss 
of extension or flexion.  There is no objective clinical 
evidence of dislocated cartilage, with frequent episodes of 
"locking," and left knee effusion.  Therefore Diagnostic Code 
5258 is not for application.

While the appellant has stated that his left knee pops out 
and gives way, there is no medical evidence of subluxation or 
lateral instability of the left knee due to the service-
connected disease process.  There have been clinical findings 
of tenderness and small joint effusion.  With regard to 
incoordination or interference with standing or 
weightbearing, the appellant has been noted to have a 
slightly limping gait.  The Board does note that the 
appellant's MRI in February 2003 resulted in clinical 
findings of osteoarthritis of the left knee.  The Board also 
notes that the appellant has made consistent complaints of 
pain.  

Other factors to consider include the degree of pain.  With 
increasing levels of pain, concomitantly increasing degrees 
of muscle spasm, weakness, atrophy, inability to function, 
and the like, are expected.  38 C.F.R. §§ 4.40, 4.45, 4.59.  
In this case, chronic pain was reported; however, no muscle 
atrophy or weakness has been demonstrated and there is no 
clinical evidence of any muscle spasm.  

It appears from the rating action that the current rating of 
10 percent contemplates the veteran's complaints of pain.  
Taking into consideration the provisions of 38 C.F.R. §§ 4.7, 
4.10 and 4.40, and allowing the appellant the benefit of the 
doubt, the clinically documented crepitus, tenderness, 
degenerative changes and chronic pain that could limit 
functional ability do not warrant an evaluation in excess of 
10 percent for the left knee disability.  Consideration has 
been given to assigning a separate rating for other 
functional impairment, per the VAOPGCPREC 23-97.  See 62 Fed. 
Reg. 63604 (1997).  In this case, the veteran is service 
connected for degenerative joint disease only, which is rated 
in accordance with Diagnostic Code 5003, and the medical 
evidence does not suggest other impairment related to this 
disease process for which a separate rating could be 
assigned.  Thus, the current 10 percent evaluation is based 
on the functional limitations described in the absence of 
instability and subluxation.  Consideration has also been 
given to 38 C.F.R. §§ 4.40-4.59.  The type of functional 
impairment contemplated therein has not been shown.  Even 
with consideration of the veteran's complaints, the veteran 
would have to experience the functional equivalent of a loss 
of flexion to 30 degrees or a loss of extension to 15 degrees 
before a rating greater than 10 percent could be assigned.  
Diagnostic Codes 5260, 5261.  There is no suggestion that any 
functional limitation due to pain, weakness, or flare-up, 
etc., would equate to limitation of motion of such degree.  
As such, the provisions relating to functional losses do not 
provide a basis for a higher.

The appellant has indicated that he should be rated as more 
than 10 percent disabled for his left knee disability due to 
his symptomatology.  However, the appellant, as a layperson, 
is not considered competent to offer an opinion as to matters 
requiring specialized knowledge, i.e. degree of impairment 
due to a medical condition.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992); See also Clark v. Derwinski, 2 Vet. 
App. 166 (1992).  Competent medical evidence is required.  
The VA medical examination report indicates a small joint 
effusion, a slightly limping gait and mild osteoarthritis.  
These clinical assessments are considered persuasive as to 
the appellant's degree of impairment due to his left knee 
disability since they consider the overall industrial 
impairment due to his left knee.

Notwithstanding the above discussion, a rating in excess of 
the currently assigned 10 percent evaluation for the left 
knee disability at issue may be granted when it is 
demonstrated that the particular disability presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  See 
38 C.F.R. § 3.321(b)(1).

The Board finds no evidence that the appellant's service-
connected left knee disability has presented such an unusual 
or exceptional disability picture at any time as to require 
an extraschedular evaluation pursuant to the provisions of 
38 C.F.R. § 3.321(b).  The schedular rating criteria are 
designed to compensate for average impairments in earning 
capacity resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of 
disability specified [in the rating schedule] are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability."  38 C.F.R. § 4.1.

The Board finds that there is no evidence that the schedular 
evaluation in this case is inadequate.  As discussed above, 
there are higher ratings for a knee disability, but the 
required manifestations have not been shown in this case.  
The Board further finds that no evidence has been presented 
suggesting an exceptional disability picture in this case.  
The appellant has not required any recent hospitalization for 
his left knee disability and he has not marked interference 
with employment.  He testified that he had only missed a few 
days of work because of his left knee disability.  The 
appellant has not offered any objective evidence of any 
symptoms due to the left knee disability that are not 
contemplated by the rating criteria.  Consequently, the Board 
concludes that referral of this case for consideration of the 
assignment of an extraschedular rating is not warranted.  See 
Floyd v. Brown, 8 Vet. App. 88, 96 (1996); Bagwell v. Brown, 
9 Vet. App. 337, 338-339 (1996) (When evaluating an rating 
claim, it is well established that the Board may affirm an 
RO's conclusion that a claim does not meet the criteria for 
submission for an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1), or may reach such a conclusion on its own.)

Because this is an appeal from the initial rating for the 
left knee disability, the Board has considered whether a 
"staged" rating is appropriate.  See Fenderson v. West, 12 
Vet. App. 119, 126 (1999).  In this instance, the record does 
not show varying levels of disability since October 2002, and 
therefore does not support the assignment of a staged rating.

The findings needed for the next higher evaluation of 20 
percent are not demonstrated in the evidence of record.  
Also, findings that would support the assignment of a 
separate, compensable evaluation have not been demonstrated.  
Since the preponderance of the evidence is against the claim 
for a higher rating, the benefit-of-the-doubt doctrine is 
inapplicable.  38 U.S.C.A. § 5107.  See Ortiz v. Principi, 
274 F.3d 1361 (Fed. Cir. 2001).

II.  Veterans Claims Assistance Act of 2000

The Board is aware that, in November 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA).  Among 
other things, this law includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  With few exceptions, 
the regulations implementing this law are applicable to all 
claims filed on or after the date of enactment, or filed 
before the date of enactment and not yet final as of that 
date.  VAOPGCPREC 7-2003.

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  

In this case, VA's duties have been fulfilled.  VA must 
notify the veteran of evidence and information necessary to 
substantiate his claim and inform him whether he or VA bears 
the burden of producing or obtaining that evidence or 
information.  38 U.S.C.A. § 5103(a) (West 2002); 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.159(b)); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The appellant was notified of the information 
necessary to substantiate his rating claim.  The RO sent the 
appellant a letter in November 2002 (prior to the issuance of 
the rating decision at issue in April 2003), in which he was 
informed of VA's duty to assist and what kinds of evidence 
the RO would help obtain.  Thereafter, in the August 2003 
Statement of the Case (SOC), the RO informed the appellant 
about what the evidence had to show to establish entitlement 
to a higher rating.  Therefore, VA has no outstanding duty to 
inform the appellant that any additional information or 
evidence is needed. 

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 66 Fed. Reg. 45,620, 
45,630-31 (Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§ 3.159(c), (d)).  Here, VA arranged for an examination for 
compensation purposes.  The appellant was informed about the 
provisions of the VCAA in a letter sent by the RO in November 
2002, and in the SOC issued in August 2003.  The appellant 
did not provide any information to VA concerning treatment 
records that he wanted the RO to obtain for him.  In November 
2003, the appellant was informed that he could submit more 
evidence to the Board; no evidence was thereafter submitted.  
The appellant was given more than one year in which to submit 
evidence after the RO gave him notification of his rights 
under the VCAA.  Therefore, there is no duty to assist that 
was unmet.

After reviewing the record, the Board is satisfied that all 
relevant facts with respect to the claim at issue has been 
properly developed.  Under the circumstances of this case, a 
remand would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit to flowing to the veteran are to be avoided).


ORDER

An initial evaluation in excess of 10 percent for 
degenerative joint disease of the left knee is denied.



		
	MARK F. HALSEY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



